EX-10.42 3 exh10p42.htm


EXHIBIT 10.42


2003 RESTRICTED STOCK AWARD AGREEMENT
GRANTED JANUARY 2, 2003

Ralcorp Holdings, Inc. (the “Company”), pursuant to its Incentive Stock Plan
(the “Plan”), grants to William P. Stiritz (the “Recipient”) a Restricted Stock
Award of 2,000 shares of its $.01 par value Common Stock. The Award is subject
to the provisions of the Plan and to the following terms and conditions:

           1. Delivery

A share certificate for this Award (the “Certificate”), with a legend
restricting transfer as set forth below, will be issued by the Company upon
acceptance by the Recipient of the Award and will be retained by it. Upon lapse
of the restrictions as described below, a new non-legended certificate
representing shares then released from restrictions will be issued and delivered
to Recipient.

2. Lapse of Restrictions

All shares will be immediately released from restrictions in the event of:





  a. Recipient’s death; or,





  b. Recipient’s voluntary termination or retirement (whether pursuant to any
mandatory retirement provision of the Company’s Articles of Incorporation,
Bylaws or Board resolution, or otherwise) or termination due to expiration of
Recipient’s term without re-election to a subsequent term.





3. Forfeiture

All rights in and to any and all shares granted pursuant to this Award that have
not been released from restrictions as described in Paragraph 2 above shall be
forfeited if Recipient is removed from his position as a Director for cause in
accordance with the Company’s Articles and Bylaws and the corporation laws of
the State of Missouri.

4. Shareholder Rights

Prior to the release of restrictions as set forth above, Recipient shall be
entitled to all shareholder rights except the right to sell, pledge, transfer or
otherwise dispose of the shares, and except that any and all dividends declared
and paid with respect to restricted shares will be held by the Company in a tax
deferred account until release of restrictions. Interest will be credited to the
account quarterly on the full amount in the account until the account is
distributed. Interest shall be calculated at a rate equal to the average of the
daily close of business prime rates for the quarter, as such prime rates are
established by Morgan Guaranty Trust Company of New York, or such other bank as
may be designated by the Nominating and Compensation Committee of the Board of
Directors of the Company (the “Committee”). On the date on which restrictions
are released, or as soon

--------------------------------------------------------------------------------

  as practicable thereafter, all dividends and interest, if any, accrued to that
date with respect to the shares on which the restrictions are released will be
payable to Recipient. In the event that the restrictions are not released and
the award is forfeited pursuant to Paragraph 3 above, Recipient shall not be
entitled to receive any dividends and interest which may have accrued with
respect to the shares so forfeited, unless approved by the Committee.

5. Other

The Company reserves the right, as determined by the Committee, to convert this
Award to a substantially equivalent award and to make any other modification it
may consider necessary or advisable to comply with any law or regulation. In
addition, this Agreement shall be governed by the laws of the State of Missouri.

6. Effective Date

This Award shall be deemed to be effective January 2, 2003.




    ACKNOWLEDGED AND   RALCORP HOLDINGS, INC.     ACCEPTED:

 /s/ William P. Stiritz         By:  /s/ R. W. Lockwood    Recipient         R.
W. Lockwood
      Secretary
  January 14, 2003            
Date

                                          
Location

                                          
S.S.#